DETAILED ACTION
This action is responsive to the application No. 16/988,807 filed on August 10, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-13) in the reply filed on April 15, 2022 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyu Wan Ryu on June 3, 2022.
The application has been amended as follows: 
In the claims:

Claims 14-20. (Cancelled)

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious a display device comprising the combination the limitations “a blocking member arranged along an inner surface of the first through hole and the second through hole, and extending from the first substrate to the second substrate,” and “wherein the inorganic insulating layer extends from the display area to the inner surface of the first through hole,” in combination with the additionally claimed features. The closest identified prior art, such as Choi (U.S. Pub # 2020/0358024), discloses a blocking member (Fig. 9E: SM) between a first substrate and a second substrate, but does not teach or render obvious the blocking member or an inorganic insulating layer arranged or extending to the inner surface of the through hole (Fig. 9E: MH4). In general, the prior art discloses forming a through hole subsequent to forming at least one of the blocking member or the inorganic insulating layer, such that these elements cannot be arranged or extend to an inner surface of the through hole. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeon (U.S. Pat # 10,847,599), Eom (U.S. Pat # 11,054,950), Kwon (U.S. Pub # 2018/0124898), Park (U.S. Pub # 2019/0214600), Yoon (U.S. Pub # 2019/0245160), Moon (U.S. Pub # 2020/0220101), and Choi (U.S. Pub # 2020/0358024) teach display devices comprising a blocking member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892